 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     ROBERT LOUIS DONOVAN,                       )   Case No. CV 17-09291-JEM
12                                               )
                                Plaintiff,       )
13                                               )   JUDGMENT
                  v.                             )
14                                               )
     NANCY A. BERRYHILL,                         )
15   Acting Commissioner of Social Security,     )
                                                 )
16                              Defendant.       )
                                                 )
17
           In accordance with the Memorandum Opinion and Order Affirming Decision of the
18
     Commissioner of Social Security filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
20
     AFFIRMED and this action is dismissed with prejudice.
21

22
     DATED: February 21, 2019                         /s/ John E. McDermott
23                                                   JOHN E. MCDERMOTT
                                               UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
